Case: 12-50637       Document: 00512452903         Page: 1     Date Filed: 11/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 25, 2013
                                     No. 12-50637
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NICHOLAS SCOTT HUTCHENS,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 5:11-CR-841-1


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Nicholas Scott Hutchens appeals the sentence imposed following his guilty
plea conviction of failure to register under the Sex Offender Registration and
Notification Act.      He argues that the 25-year, within-guidelines term of
supervised release imposed by the district court is unreasonable because the
sentence overstates the seriousness of the instant offense and fails to take into




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-50637      Document: 00512452903         Page: 2    Date Filed: 11/25/2013

                                      No. 12-50637

account the nature and age of his original sex offenses, his personal
characteristics, and his reasons for failing to register.1
       A presumption of reasonableness applies to a within-guidelines term of
supervised release. United States v. Cancino-Trinidad, 710 F.3d 601, 607 (5th
Cir. 2013). “The presumption is rebutted only upon a showing that the sentence
does not account for a factor that should receive significant weight, it gives
significant weight to an irrelevant or improper factor, or it represents a clear
error of judgment in balancing sentencing factors.” United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009).
       Hutchens’s general disagreement with the propriety of the sentence and
the district court’s weighing of the 18 U.S.C. § 3553(a) factors is insufficient to
rebut the presumption of reasonableness that attaches to his within-guidelines
sentence. See United States v. Camero-Renobato, 670 F.3d 633, 636 (5th Cir.
2012). Accordingly, the judgment is AFFIRMED.




       1
        Hutchens also argues that the written judgment does not conform to the oral
pronouncement of the sentence. However, this issue is now moot as the district court has
conformed the written judgment to the oral pronouncement of the sentence following a limited
remand for that purpose.

                                             2